Citation Nr: 0516659	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  02-00 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for arthralgia of the lumbar spine with loss of function due 
to pain.  

2.  Entitlement to an initial, compensable rating for right 
carpometacarpal dysfunction following hand surgery.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from July 1996 to 
August 2000.  

The present matters come to the Board of Veterans' Appeals 
(Board) on appeal of a October 2000 rating decision in which 
the RO, inter alia, granted service connection and assigned 
an initial 10 percent rating for arthralgia of the lumbar 
spine, and also granted service connection and assigned an 
initial noncompensable rating for right carpometacarpal 
dysfunction following hand surgery (right hand disability), 
each effective August 9, 2000.  The veteran filed a notice of 
disagreement (NOD) with the assigned ratings in September 
2001, and the RO issued a statement of the case (SOC) in 
January 2002.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in February 
2002.  

In September 2003, the Board remanded the veteran's claims to 
the RO for additional development.  After taking further 
action, the RO continued the denial of the veteran's claims 
(as reflected in a March 2005 supplemental SOC (SSOC)).  The 
RO has since returned these matters to the Board for further 
appellate consideration.  

As the claims for an initial rating in excess of 10 percent 
for arthralgia of the lumbar spine and for an initial 
compensable rating for a right hand disability emanate from 
the veteran's disagreement with the initial ratings assigned 
following the grants of service connection, the Board has 
characterized the claims in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

For reasons expressed below, these matters are being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that in an 
April 2004 VA Form 21-4138 (Statement in Support of Claim), 
the veteran reported that his service-connected bilateral 
hearing loss had become worse; the Board interprets this as 
an claim for a compensable rating for bilateral hearing loss.  
As that  issue has not been adjudicated by the RO, it is not 
before the Board; hence, it is referred to the RO for 
appropriate action.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims on appeal is warranted 
even though such action will, regrettably, further delay an 
appellate decision on the claims.  

In its September 2003 remand, the Board requested that the RO 
arrange for the veteran to undergo VA medical examinations.  
The purpose of the examinations was to have the examiner 
report medical findings that were responsive to changes in 
criteria for rating disabilities of the spine-particularly, 
intervertebral disc syndrome-and for rating ankylosis and 
limitation of motion of the digits of the hand.  
[Parenthetically, the Board notes that subsequent to its 
September 2003 remand, additional changes to the regulations 
governing disability of the spine were made, effective 
September 26, 2003.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2004).]  Furthermore, the Board requested that 
if the veteran failed to report to any scheduled examination, 
the RO was to obtain and associate with the claims file any 
notice(s) of the date and time of such examination(s) sent to 
the veteran by the pertinent VA medical facility.  

The claims file reflects that the veteran failed to report 
for his scheduled VA medical examinations.  However, notice 
to the veteran of each examination date and time from the 
pertinent VA medical facility is not associated with the 
claims file.  

Given the importance of medical findings responsive to both 
the former and revised rating criteria associated with the 
veteran's disability claims for his low back and right hand, 
and the lack of any notice in the claims file from the 
pertinent VA medical facility to the veteran of the date and 
time of the scheduled VA examination, the Board finds that 
the veteran should be given another opportunity to report for 
a VA medical examination.  See 38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159 (2004).  See also Stegall v. West, 
11 Vet. App. 268 (1998).  

Thus, the RO should arrange for the veteran to undergo VA 
neurological and orthopedic examinations to obtain the 
medical evidence needed to resolve the claims on appeal.  See 
38 U.S.C.A. § 5103A (West 2002).  The veteran is advised 
that, in keeping with VA's duty to assist, the purpose of the 
requested examinations is to obtain information or evidence 
that may be dispositive of the claims on appeal.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  Hence, 
failure to report to the scheduled examinations, without good 
cause, may result in denial of the claims.  See 38 C.F.R. § 
3.655 (2004).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility.

The actions identified herein are consistent with pertinent 
duties to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2004).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  [Parenthetically, the 
Board notes that because the claims emanate from the 
veteran's disagreement with the assigned ratings following 
the grants of service connection, the claims are to be 
considered original compensation claims.  See Fenderson, 12 
Vet. App. at 126.  Therefore, even if the veteran fails to 
report for any scheduled VA medical examination associated 
with this remand, the RO must consider the claims based on 
the evidence of record, and in doing so must cite to and 
discuss both the former and revised rating criteria for 
disability of the spine, and for ankylosis and limitation of 
motion of the digits of the hand.  See 38 C.F.R. § 3.655].  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should arrange for the veteran 
to undergo VA neurological and orthopedic 
examinations at the appropriate VA 
medical facility to assess the severity 
of the low back and right hand 
disabilities.  The neurological 
examination should be conducted first, 
and the report of that examination made 
available to the orthopedic examiner in 
connection with his/her examination.  The 
entire claims file must be made available 
to and reviewed by each physician 
designated to examine the veteran and the 
examination reports should reflect 
consideration of the veteran's documented 
medical history and assertions. All 
appropriate tests and studies (to include 
X-rays and range of motion studies, 
reported in degrees, with normal ranges 
provided for comparison purposes) should 
be accomplished, and all clinical 
findings should be reported in detail.  
Each examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
printed (typewritten) report.  

The neurological examiner should identify 
current neurological symptoms associated 
with the low back.  The examiner should 
specifically indicate the existence and 
frequency or severity (as appropriate) of 
each of the following: sciatic 
neuropathy, characteristic pain, muscle 
spasm, and/or absent jerk.  The examiner 
should identify the underlying pathologic 
process causing the back pain; if  it is 
not neurological, the examiner should so 
state.  The examiner should also offer an 
opinion as to whether the veteran has any 
separately ratable neurological 
disability (in addition to orthopedic 
disability) as a manifestation of the 
service-connected back disability. 

The orthopedic examiner should examine 
both the low back and right hand.  

As  regards the low back, the examiner 
should specifically report limitation of 
range of motion of the lumbar spine, 
indicate whether there is a listing of 
the whole spine to one side, and whether 
the Goldthwaite's sign is positive.  The 
examiner should also indicate whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is present, the 
examiner should indicate at which point 
pain begins.  In addition, the examiner 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  

Furthermore, the examiner should comment 
on whether, and to what extent, the 
veteran has experienced any 
incapacitating episodes of low back pain 
requiring bed rest prescribed by a 
physician and treatment by a physician in 
the prior 12-month period.  

Considering the results of the 
neurological examination and the 
orthopedic examination findings, the 
orthopedic examiner should offer an 
opinion as to the appropriate 
characterization of, and assessment as to 
the severity of, the service-connected 
low back disability.  The examiner should 
specifically identify the underlying 
pathologic process causing back pain. 

As regards the right hand, the orthopedic 
examiner should report all manifestations 
and findings referable to a scar on the 
right hand, including any tenderness, 
pain, limitation of function and whether 
any related scar is unstable.  

The examiner should specifically report 
range of motion findings for the right 
wrist, and indicate whether motion is 
possible for any fingers of the right 
hand.  If any joint of any finger is 
ankylosed, the examiner should clearly so 
state, if motion of that finger is 
possible, the examiner should indicate 
whether whether motion of the finger is 
possible to within two inches of the 
median transverse fold of the palm.  

The examiner should also indicate 
whether, during examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the right 
wrist.  If pain on motion is present, the 
examiner should indicate at which point 
pain begins.  In addition, the examiner 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  

2.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
a copy of any notice of the date and time 
of the examination(s) sent to the veteran 
by the pertinent VA medical facility.  

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall,  11 Vet. App. at 268.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority (to include both the 
former and revised applicable rating 
criteria for disability of the spine, and 
for ankylosis and limitation of motion of 
the digits of the hand).  

5.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




